An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Lottie E. Wilkins, J.), entered on or about December 20, 2011, and said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated February 7, 2013, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Tom, J.P., Sweeny, Renwick, Abdus-Salaam and Manzanet-Daniels, JJ.